UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4624



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LARRY C. RICHARDSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:02-cr-00062; 1:03-cr-00051)


Submitted:   January 19, 2007             Decided:   February 6, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Pizzuti, MCCAMIC, SACCO, PIZZUTI & MCCOID, P.L.L.C.,
Wheeling, West Virginia, for Appellant. Rita R. Valdrini, Acting
United States Attorney, John C. Parr, Assistant United States
Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry C. Richardson appeals his sentence imposed after

resentencing,*       on   his    conviction       for   conspiracy    to   engage    in

interstate travel in aid of a racketeering enterprise, in violation

of 18 U.S.C. §§ 1952(a)(3), 371 (2000), and use of a telephone to

facilitate the distribution of heroin, 21 U.S.C. §§ 843(b), (d)(1)

(2000).       Following a resentencing hearing, the district court

adopted its findings from the original sentencing hearing and

imposed the same 108-month sentence it previously imposed. For the

reasons set forth below, we affirm Richardson's sentence.

              Richardson        first    challenges       the   district       court's

application of a preponderance of the evidence standard of proof in

resentencing.        This assertion is without merit.            See United States

v. Morris, 429 F.3d 65, 72 (4th Cir. 2005), cert. denied, 127 S.

Ct. 121 (2006) (after Booker, the sentencing court continues to

make       factual   findings      concerning       sentencing       factors    by   a

preponderance of the evidence).                   Richardson also asserts that

because of the firearm enhancement, he was not eligible for a five

hundred hour drug program.              Richardson argues his sentence should




       *
      This court previously affirmed Richardson's convictions, but
remanded his case to the district court for resentencing in
accordance with United States v. Booker, 543 U.S. 220 (2005), which
case was decided after the original sentencing hearing. See United
States v. Richardson, No. 04-4076, 132 F. App’x 492 (4th Cir.
2005).

                                          - 2 -
be reduced by a year as if he had completed the program.                            We

disagree and conclude the argument is without merit.

            Finally,     Richardson    challenges        the    district       court’s

refusal to grant him a variance based on the crack/powder cocaine

disparity   of    the    sentencing    guidelines.         The       district     court

properly rejected this request pursuant to our decision in United

States v. Eura, 440 F.3d 625, 627 (4th Cir. 2006), petition for

cert. filed, June 20, 2006 (No. 05-11659).

            Because the district court appropriately treated the

guidelines as advisory, and properly calculated and considered the

guideline   range    and    the   relevant     18    U.S.C.     §    3553(a)    (2000)

factors,    we    find     Richardson’s       sentence     to       be   reasonable.

Accordingly, we affirm Richardson’s sentence.                   We dispense with

oral   argument     because    the    facts    and    legal         contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                      - 3 -